Appeal from a decision of the Workers’ Compensation Board, filed October 3, 1979, affirming a referee’s decision finding that the claimant’s accidental injuries of June 18, 1977 arose out of and in the course of his employment. The board found: "based on the evidence and testimony that the accidental injuries were not due solely to intoxication [and that] Claimant had spent the night attending shows at the direction of his employer and he sustained injuries when his car struck a utility pole.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Main and Mikoll, JJ., concur; Staley, Jr., J., not taking part.